Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This final office action is in response to the application filed 9/11/2018.
Claims 1-6, 8, 9, 11-16, 18, 20, 21, and 23 are pending. Claims 1, 11, and 20 are independent claims. 


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Braun (20150358424) and further in view of Wyler (20120167047) in further view of Engel (20140282055) in further view of Reeves (20130080945)

Regarding claim 1, Braun teaches a wireless communication device comprising: a communication interface; (Fig. 1 and 0014-0015, discloses wireless communication with a client device) a screen configured to display graphical user interfaces of a native application; (0017, discloses a template with a visualization of the report and functions that can be performed on the report and 0027, discloses the application can be integrated with the platform.  The examiner interprets as a native application) a processor; and memory containing instructions of the native application that, when executed by the processor, cause the wireless communication device to perform operations including: (Fig. 1 and 2) generating a request that refers to data accessible by way of a server device; transmitting, by way of the communication interface, the request to the server device; (Fig. 3, S320, S340 and Fig. 1, depicts a server) receiving, by way of the communication interface, the data from the server device, wherein the data includes: (i) content for display by the native application, (Fig. 3, S350 and 0017, discloses information is used to fill in the fields of the template from one or more data sources for display) 
Braun fails to teach and (ii) a recursively-defined, cell-based arrangement of the content, with identifiers mapping units of the content to cells within the arrangement; generating a graphical user interface that represents the content spatially organized according to the arrangement wherein the graphical user interface is populated with the content based on one or more dimensions of the screen or an orientation of the wireless communication device, or a combination thereof;  and displaying, on the screen, the updated graphical user interface.
Wyler teaches and (ii) a recursively-defined, cell-based arrangement of the content, with identifiers mapping units of the content to cells within the arrangement (0071, discloses a cell based table and 0108, discloses recursively adapting information by defining the table cells within a table row or by using component ids of the desired table cells and 0082, Table 1, discloses Table_row, list of cells to be included in the table row) generating a graphical user interface (0022, discloses creating versions of a user interface) that represents the content spatially organized according to the arrangement (0108, discloses a table that is included in the adapted web page or spatially organized) wherein the graphical user interface is populated with the content based on one or more dimensions of the screen or an orientation of the wireless communication device, or a combination thereof;  (0101, discloses modifying content to be displayed based on the size of the screen) and displaying, on the screen, the updated graphical user interface. (Fig. 1 and 0042, discloses displaying the interface on different displays and 0022 discloses the user interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun to incorporate the teachings of Wyler.  Doing so would an application to easily update and adapt a user interface for multiple types of displays that improves the user experience allowing adaptive scaling of display across multiple devices and platforms.
Braun and Wyler fail to teach wherein the arrangement of the content comprises a first cell and a second cell nested in the first cell; displaying, on the screen, the graphical user interface when the wireless communication device is in a portrait orientation: determining a change in the orientation of the wireless communication device from the portrait orientation to a landscape orientation:  and in response to the change in the orientation of the wireless communication device from the portrait orientation to the landscape orientation: generating an updated graphical user interface comprising the first cell and the second cell, wherein the first cell is rescaled based on the wireless communication device changing from the portrait orientation to the landscape orientation, and wherein the first cell is rescaled based on the rescaled second cell;
Engel teaches wherein the arrangement of the content comprises a first cell and a second cell nested in the first cell; (Figs. 5A and 5B and 0028, discloses a nested display in portrait and landscape modes) displaying, on the screen, the graphical user interface when the wireless communication device is in a portrait orientation: (0001, discloses a portrait or landscape orientation triggered by the device orientation during running of the program) determining a change in the orientation of the wireless communication device from the portrait orientation to a landscape orientation: (0001, discloses a portrait or landscape orientation triggered by the device orientation during running of the program) and in response to the change in the orientation of the wireless communication device from the portrait orientation to the landscape orientation: (0017, discloses when the display changes orientation and 0014, discloses a portrait or landscape orientation) generating an updated graphical user interface comprising the first cell and the second cell, (0017-0020, discloses updating the interface) wherein the first cell is rescaled based on the wireless communication device changing from the portrait orientation to the landscape orientation, 0027, discloses the panels can be nested within one another to provide a complex layout without the need to specify sizes of the components since the components follow the same rules as other components and 0037, discloses scaling the contents according to the orientation) and wherein the second cell is rescaled based on the rescaled first cell; (0015 and 0017, Fig. 9a and 9b, discloses adjusting the contents according to the size of the component and 0027, discloses the panels can be nested within one another to provide a complex layout without the need to specify sizes of the components since the components follow the same rules as other components and 0031, discloses automatically computing the sizes of the elements and 0037, discloses scaling the contents according to the orientation) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun and Wyler to incorporate the teachings of Engel.  Doing so would allow the display of the user interface to a best fit of the mobile device and an adaptable display to different devices and providing a well-organized presentable display to the user in a landscape or portrait mode of the device.
Braun, Wyler, and Engel fail to teach receiving, by way of the graphical user interface, an input that modifies at least some of the units of the content;  and in response to receiving the input: generating an additional updated graphical user interface comprising an update to the arrangement of the content, wherein the additional updated graphical user interface omits a portion of the content relative to the updated graphical user interface based on the input and the landscape orientation or the portrait orientation; and displaying, on the screen, the additional updated graphical user interface 
Reeves teaches receiving, by way of the graphical user interface, an input that modifies at least some of the units of the content;  and in response to receiving the input: generating an additional updated graphical user interface comprising an update to the arrangement of the content, wherein the additional updated graphical user interface omits a portion of the content relative to the updated graphical user interface based on the input and the landscape orientation or the portrait orientation; and displaying, on the screen, the additional updated graphical user interface (0007, discloses a first and second configurable screen for a landscape and portrait orientation where the display of the interface elements is configured to display the elements based on the configuration and the display mode of the device and 0008,0148-0149, discloses the device interface customized for portrait and landscape modes where the displays vary based configuration and orientation and 0021, discloses adapting dynamically based on changes in the device and mode  0068, discloses a menu with options to select displayed items and Fig. 10, 0154, 0160, discloses user display preferences for display modes and functions and icons or displays vary  as a function of device orientation and configuration)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler, and Engel to incorporate the teachings of Reeves.  Doing so would allow the display of the user interface to be customized by the user for a display mode of the device and updating the display based on the orientation and configuration by the user to allow the user to select functions and elements of an interface to be displayed according to user display preferences and improve user interaction with a device.

Regarding claim 20, Braun teaches an article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, (0027, discloses an application program on a computer readable medium) upon execution by a native application executing on a wireless communication device, (0024, discloses wireless components on the network and 0027, discloses the application can be integrated with the platform.  The examiner interprets as a native application) cause the wireless communication device to perform operations comprising: (0017, discloses a template with a visualization of the report and functions that can be performed on the report and Fig. 1 and 0014-0015, discloses wireless communication with a client device) generating a request that refers to data accessible by way of a server device; transmitting, by way of a communication interface of the wireless communication device, the request to the server device; (Fig. 3, S320, S340 and Fig. 1, depicts a server) receiving, by way of the communication interface, the data from the server device, wherein the data includes: (i) content for display by the native application, (Fig. 3, S350 and 0017, discloses information is used to fill in the fields of the template from one or more data sources for display)
Braun fails to teach and (ii) a recursively-defined, cell-based arrangement of the content, with identifiers mapping units of the content to cells within the arrangement,: generating a graphical user interface that represents the content spatially organized according to the arrangement wherein the graphical user interface is populated with the content based on one or more dimensions of the screen or an orientation of the wireless communication device, or a combination thereof; and displaying, on the screen of the wireless communication device, the graphical user interface. 
Wyler teaches and (ii) a recursively-defined, cell-based arrangement of the content, with identifiers mapping units of the content to cells within the arrangement (0071, discloses a cell based table and 0108, discloses recursively adapting information by defining the table cells within a table row or by using component ids of the desired table cells and 0082, Table 1, discloses Table_row, list of cells to be included in the table row) generating a graphical user interface (0022, discloses creating versions of a user interface) that represents the content spatially organized according to the arrangement, (0108, discloses a table that is included in the adapted web page or spatially organized) wherein the graphical user interface is populated with the content based on one or more dimensions of the screen or an orientation of the wireless communication device, or a combination thereof;  (0101, discloses modifying content to be displayed based on the size of the screen) and causing the updated graphical user interface to be displayed on the screen. (Fig. 1 and 0042, discloses displaying the interface on different displays and 0022 discloses the user interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun to incorporate the teachings of Wyler.  Doing so would an application to easily update and adapt a user interface for multiple types of displays that improves the user experience allowing adaptive scaling of display across multiple devices and platforms.
Braun and Wyler fail to teach wherein the arrangement of the content comprises a first cell and a second cell nested in the first cell; causing the graphical user interface to be displayed on the screen of the wireless communication device when the wireless communication device is in a portrait orientation; determining a change in the orientation of the wireless communication device from the portrait orientation to a landscape orientation: and in response to the change in the orientation of the wireless communication device from the portrait orientation to the landscape orientation: generating an updated graphical user interface comprising the first cell and the second cell, wherein the first cell is rescaled based on the wireless communication device changing from the portrait orientation to the landscape orientation, wherein the second cell is rescaled based on the rescaled first cell; 
Engel teaches wherein the arrangement of the content comprises a first cell and a second cell nested in the first cell; (Figs. 5A and 5B and 0028, discloses a nested display in portrait and landscape modes) causing the graphical user interface to be displayed on the screen of the wireless communication device when the wireless communication device is in a portrait orientation; (0001, discloses a portrait or landscape orientation triggered by the device orientation during running of the  determining a change in the orientation of the wireless communication device from the portrait orientation to a landscape orientation: (0001, discloses a portrait or landscape orientation triggered by the device orientation during running of the program) and in response to the change in the orientation of the wireless communication device from the portrait orientation to the landscape orientation: (0017, discloses when the display changes orientation and 0014, discloses a portrait or landscape orientation) generating an updated graphical user interface comprising the first cell and the second cell, (Figs. 5a and 5b,0011, discloses 0017-0020, discloses updating the interface) wherein the first cell is rescaled based on the wireless communication device changing from the portrait orientation to the landscape orientation, (0027, discloses the panels can be nested within one another to provide a complex layout without the need to specify sizes of the components since the components follow the same rules as other components and 0037, discloses scaling the contents according to the orientation)  wherein the second cell is rescaled based on the rescaled first cell (0015 and 0017, Fig. 9a and 9b, discloses adjusting the contents according to the size of the component and 0027, discloses the panels can be nested within one another to provide a complex layout without the need to specify sizes of the components since the components follow the same rules as other components and 0031, discloses automatically computing the sizes of the elements and 0037, discloses scaling the contents according to the orientation) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun and Wyler to incorporate the teachings of Engel.  Doing so would allow the display of the user interface to a best fit of the mobile device depending on the user in a landscape or portrait mode of the device.
Braun, Wyler, and Engel fail to teach receiving, by way of the graphical user interface, an input that modifies at least some of the units of the content;  and in response to receiving the input: generating an additional updated graphical user interface comprising an update to the arrangement of the content, wherein the additional updated graphical user interface omits a portion of the content relative to the updated graphical user interface based on the input and the landscape orientation or the portrait orientation; and displaying, on the screen, the additional updated graphical user interface 
Reeves teaches receiving, by way of the graphical user interface, an input that modifies at least some of the units of the content;  and in response to receiving the input: generating an additional updated graphical user interface comprising an update to the arrangement of the content, wherein the additional updated graphical user interface omits a portion of the content relative to the updated graphical user interface based on the input and the landscape orientation or the portrait orientation; and displaying, on the screen, the additional updated graphical user interface (0007, discloses a first and second configurable screen for a landscape and portrait orientation where the display of the interface elements is configured to display the elements based on the configuration and the display mode of the device and 0008,0148-0149, discloses the device interface customized for portrait and landscape modes where the displays vary based configuration and orientation and 0021, discloses adapting dynamically based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler, and Engel to incorporate the teachings of Reeves.  Doing so would allow the display of the user interface to be customized by the user for a display mode of the device and updating the display based on the orientation and configuration by the user to allow the user to select functions and elements of an interface to be displayed according to user display preferences and improve user interaction with a device.

Claims 2 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Braun (20150358424) and further in view of Wyler (20120167047) in further view of Engel (20140282055) in further view of Reeves (20130080945) in further view of Hiatt (20160342582)

Regarding claim 2, Braun, Wyler, Engel, and Reeves teach the wireless communication device of claim 1.  
Braun, Wyler, Engel, and Reeves fails to teach wherein the cells within the arrangement contain the identifiers, wherein the identifiers in the cells also appear in the units of the content, and wherein generating the graphical user interface comprises the native application using the identifiers to place the units of the content within the cells.
Hiatt teaches wherein the cells within the arrangement contain the identifiers, wherein the identifiers in the cells also appear in the units of the content, and wherein generating the graphical user interface comprises the native application using the identifiers to place the units of the content within the cells. (Fig. 3 and Fig. 4 and 0029, discloses a reference element stored in external memory has a reference ID and 0024-0025 and Fig. 1, discloses SAS Platform software and 0041, discloses productivity software designed to work the SAS Platform.  The examiner interprets as a native application)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler, Engel, and Reeves to incorporate the teachings of Hiatt.  Doing so would allow the generation of the user interface and identify cells to be automatically filled out from external sources to a client device.

Regarding claim 8, Braun, Wyler, Engel, and Reeves teach the wireless communication device of claim 1. 
Braun, Wyler, Engel, and Reeves fails to teach wherein generating the graphical user interface comprises: reading the arrangement into a tree-like data structure, wherein intermediate nodes of the tree-like data structure represent ViewGroups that encapsulate two or more of the cells, and wherein leaf nodes of the tree-like data structure each represents one of the cells; populating the leaf nodes with the units of the content; and forming the graphical user interface by traversing the tree-like data structure.
Hiatt teaches wherein generating the graphical user interface comprises: reading the arrangement into a tree-like data structure,  (0034, discloses range tree representing a spreadsheet) wherein intermediate nodes of the tree-like data structure represent ViewGroups that encapsulate two or more of the cells, (Fig. 4 depicts child and parent nodes with nodes 406, 414, and 416 representing cells B8, C7, and B10 respectively) and wherein leaf nodes of the tree-like data structure each represents one of the cells; (Fig. 4, cell 418) populating the leaf nodes with the units of the content; (Fig. 4, depicts formulas representing cells of the spreadsheet) and forming the graphical user interface by traversing the tree-like data structure.  (0049, discloses a range tree used to calculate values for the spreadsheet and Fig. 3 and 4)   
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler, Engel, and Reeves to incorporate the teachings of Hiatt.  Doing so would store the graphical user interface as tree in a logical structure that would easily allow dependencies among the elements to be represented and traversed to format the user interface.




3 is rejected under 35 U.S.C. § 103 as being unpatentable over Braun (20150358424) and further in view of Wyler (20120167047) in further view of Engel (20140282055) in further view of Reeves (20130080945) in further view of Campbell (20170124053)

Regarding claim 3, Braun, Wyler, Engel, and Reeves teach the wireless communication device of claim 1.
Braun, Wyler, Engel, and Reeves fails to teach including the first cell and the second cell nested in the first cell, wherein the content also comprises references to image files stored on the server device, and wherein the image files are to be displayed within a second set of the cells.
 Campbell teaches wherein the content comprises text to be displayed within a first set of the cells including the first cell and the second cell nested in the first cell, (0079, discloses when a cell is resized more or fewer values of the compound object maybe displayed) wherein the content also comprises references to image files stored on the server device, and wherein the image files are to be displayed within a second set of the cells. (0043, disclose a compound object may store images and 0047, discloses the cell interface may display images)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler, Engel, and Reeves to incorporate the teachings of Campbell.  Doing so would allow a user to add image files into a graphical user interface and display more content depending on the size or orientation of the display.

Claims 4-6, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Braun (20150358424) and further in view of Wyler (20120167047) in further view of Engel (20140282055) in further view of Reeves (20130080945) in further view of Zia (20170199861)

Regarding claim 4, Braun, Wyler, Engel, and Reeves teach the wireless communication device of claim 1.
 Braun, Wyler, Engel, and Reeves fail to teach wherein generating the graphical user interface comprises retrieving at least some of the image files from the server device and including the retrieved image files in the graphical user interface.
Zia teaches wherein generating the graphical user interface comprises retrieving at least some of the image files from the server device and including at least some of the image files in the graphical user interface. (0029, discloses spreadsheets maybe stored on a remote computing device and 0030, discloses a spreadsheet includes images)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler, Engel, and Reeves to incorporate the teachings of Zia.  Doing so would allow a user to add image files into a graphical user interface allowing the user flexibility in the content of the cells.

Regarding claim 5, Braun, Wyler, Engel, and Reeves teach the wireless communication device of claim 1.
Braun, Wyler, Engel, and Reeves fail to teach wherein generating the graphical user interface comprises aligning, orienting, and distributing at least some of the cells within the arrangement such that the graphical user interface fits within the screen.  
 Zia teaches wherein generating the graphical user interface comprises aligning, orienting, and distributing at least some of the cells within the arrangement such that the graphical user interface fits within the screen.  (0028 and 0064, discloses embedding spreadsheets into other documents and customizing the spreadsheet and Fig. 5, depicts different size cells)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler, Engel, and Reeves to incorporate the teachings of Zia.  Doing so would identify cells to be automatically filled out from external sources to a client device when generating the user interface and fit the interface to the display.

Regarding claim 6, Braun, Wyler, Engel, and Reeves teach the wireless communication device of claim 1.  
Braun, Wyler, Engel, and Reeves fail to teach wherein the arrangement defines a relative placement of the units of the content on the graphical user interface, and wherein generating the graphical user interface comprises displaying the units of the content in positions on the graphical user interface determined by the relative placement.
Zia teaches wherein the arrangement defines a relative placement of the units of the content on the graphical user interface, and wherein generating the graphical user interface comprises displaying the units of the content in positions on the graphical user interface determined by the relative placement.  (Fig. 14 and 0065, discloses customizable for embeddable spreadsheet) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler, Engel, and Reeves to incorporate the teachings of Zia.  Doing so would allow the graphical user interface and flexibility in generating the user interface.

Regarding claim 9, Braun, Wyler, Engel, and Reeves teach the wireless communication device of claim 1.  Braun teaches wherein the operations include, in response to receiving the input;  (0007, discloses a report identifier and request for information is received) generating a request that refers to updated data accessible by way of the server device;  (0007, discloses requesting data from the server and 0019, discloses updating data) transmitting, by way of the communication interface, the request to the server device;  (0007, discloses transmitting the request) receiving, by way of the communication interface, the updated data from the server device, wherein the updated data includes:  (0019, discloses updating data) (i) additional content for display by the native application, (and 0027, discloses the  
Braun, Wyler, Engel, and Reeves fails to teach and (ii) the update to the arrangement of the content;  
Zia teaches and (ii) the update to the arrangement of the content; (0001, 0057, discloses an enhanced user interface for spreadsheets and tables) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler, Engel, and Reeves to incorporate the teachings of Zia.  Doing so would allow the generation of the user interface and identify cells to be automatically filled out from external sources to a client device.

Claims 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Braun (20150358424) and further in view of Wyler (20120167047) in further view of Elings (20160292134) 

Regarding claim 11, Braun teaches a computer-implemented method comprising: (Fig. 1) generating, by a native application executing on a wireless communication device, (Fig. 1 and 0014-0015, discloses wireless communication with a client device and 0027, discloses the application can be integrated with the platform.  The examiner interprets as a native application) a request that refers to data accessible by way of a server device; (Fig. 3, S320, S340 and Fig. 1, depicts a server) transmitting, by way of a communication interface, the request to the server device; (Fig. 3, S320, S340 and Fig. 1, depicts a server) receiving, by way of the communication interface, the data from the server device, wherein the data includes: (i) content for display by the native application, (Fig. 3, S350 and 0017, discloses information is used to fill in the fields of the template from one or more data sources for display)
Braun fails to teach and (ii) a recursively-defined, cell-based arrangement of the content, with identifiers mapping units of the content to cells within the arrangement; generating a graphical user interface that represents the content spatially organized according to the arrangement wherein the graphical user interface is populated with the content based on one or more dimensions of the screen or an orientation of the wireless communication device, or a combination thereof; and displaying, on the screen of a wireless communication device, the updated graphical user interface.
Wyler teaches and (ii) a recursively-defined, cell-based arrangement of the content, with identifiers mapping units of the content to cells within the arrangement (0071, discloses a cell based table and 0108, discloses recursively adapting information by defining the table cells within a table row or by using component ids of the desired table cells and 0082, Table 1, discloses Table row, list of cells to be included in the table row) generating a graphical user interface (0022, discloses creating versions of a user interface) that represents the content spatially organized according to the arrangement (0108, discloses a table that is included in the adapted web page or spatially organized) wherein the graphical user interface is populated with the content based on one or more dimensions of the screen or an orientation of the wireless communication device, or a combination thereof;  (0101, discloses modifying content to be displayed based on the size of the screen) and displaying, on the screen of a wireless communication device, the updated graphical user interface. (Fig. 1 and 0042, discloses displaying the interface on different displays and 0022 discloses the user interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun to incorporate the teachings of Wyler.  Doing so would an application to easily update and adapt a user interface for multiple types of displays that improves the user experience allowing adaptive scaling of display across multiple devices and platforms.
Braun and Wyler fail to teach wherein the arrangement of the content comprises a first cell and a second cell nested in the first cell; displaying, on the screen, the graphical user interface when the wireless communication device is in a portrait orientation: determining a change in the orientation of the wireless communication device from the portrait orientation to a landscape orientation: and in response to the change in the orientation of the wireless communication device from the portrait orientation to the landscape orientation: generating an updated graphical user interface comprising the first cell and the second cell scaled wherein the first cell is rescaled based on the wireless communication device changing from the portrait orientation to the landscape orientation, and wherein a proportion of the second cell is maintained relative to the graphical user interface; 
Elings teaches wherein the arrangement of the content comprises a first cell and a second cell nested in the first cell; (0011, discloses a rearrangement process on a layout of content blocks in a nested manner) displaying, on the screen, the graphical user interface when the wireless communication device is in a portrait orientation: (Fig. 16 and 0056, discloses mobile devices and 0093, discloses designing a GUI) determining a change in the orientation of the wireless communication device from the portrait orientation to a landscape orientation: (Fig. 16-17 and 0034, discloses updating based on orientation) and in response to the change in the orientation of the wireless communication device from the portrait orientation to the landscape orientation: (Fig. 16 and 17, 0012, discloses the designer may view how their layout is viewed on a device and orientation) generating an updated graphical user interface comprising the first cell and the second cell (0011-0012, discloses viewing the content in particular views according to designer specs including nested content, device, and orientation) wherein the first cell is rescaled based on the wireless communication device changing from the portrait orientation to the landscape orientation, (0011, discloses performing layout depending on orientation and device) wherein a proportion of the second cell is maintained relative to the graphical user interface;  (0011, discloses displaying a particular content block  in a layout based on a device and orientation and arranging blocks in the layout and applying the same arrangement process to the nested content.  The examiner interprets content blocks as cells that are nested that are arranged proportionally to the containing content block)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun and Wyler to incorporate the teachings of Elings.  Doing so would allow the display of the user interface to a best fit of the mobile device and an adaptable display to different devices and providing a well-organized presentable display to the user in a landscape or portrait mode of the device.

Claims 12 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Braun (20150358424) and further in view of Wyler (20120167047) in further view of Elings (20160292134 in further view of Hiatt (20160342582)

Regarding claim 12, Braun, Wyler and Elings teach the computer-implemented of claim 11.  
Braun, Wyler and Elings fail to teach wherein the cells within the arrangement contain the identifiers, wherein the identifiers in the cells also appear in the units of the content, and wherein generating the graphical user interface comprises the native application using the identifiers to place the units of the content within the cells.
Hiatt teaches wherein the cells within the arrangement contain the identifiers, wherein the identifiers in the cells also appear in the units of the content, and wherein generating the graphical user interface comprises the native application using the identifiers to place the units of the content within the cells. (Fig. 3 and Fig. 4 and 0029, discloses a reference element stored in external memory 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler and Elings to incorporate the teachings of Hiatt.  Doing so would allow the generation of the user interface and identify cells to be automatically filled out from external sources to a client device.


Regarding claim 18, Braun, Wyler and Elings teach the computer-implemented method of claim 11. 
Braun, Wyler and Elings fail to teach wherein generating the graphical user interface comprises: reading the arrangement into a tree-like data structure, wherein intermediate nodes of the tree-like data structure represent ViewGroups that encapsulate two or more of the cells, and wherein leaf nodes of the tree-like data structure each represents one of the cells; populating the leaf nodes with the units of the content; and forming the graphical user interface by traversing the tree-like data structure.
Hiatt teaches wherein generating the graphical user interface comprises: reading the arrangement into a tree-like data structure,  (0034, discloses range tree representing a spreadsheet) wherein intermediate nodes of the tree-like data structure represent ViewGroups that encapsulate two or more of the cells, (Fig. 4  and wherein leaf nodes of the tree-like data structure each represents one of the cells; (Fig. 4, cell 418) populating the leaf nodes with the units of the content; (Fig. 4, depicts formulas representing cells of the spreadsheet) and forming the graphical user interface by traversing the tree-like data structure.  (0049, discloses a range tree used to calculate values for the spreadsheet and Fig. 3 and 4)   
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler and Elings to incorporate the teachings of Hiatt.  Doing so would store the graphical user interface as tree in a logical structure that would easily allow dependencies among the elements to be represented and traversed to format the user interface.


Claims 13-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Braun (20150358424) and further in view of Wyler (20120167047) in further view of Elings (20160292134 in further view of Reeves (20130080945) in further view of Zia (20170199861)


Regarding claim 13, Braun, Wyler and Elings teach the computer-implemented method of claim 11.
Braun, Wyler and Elings fail to teach wherein the content comprises text to be displayed within a first set of the cells, wherein the content also comprises references to image files stored on the server device, and wherein the image files are to be displayed within a second set of the cells.
 Zia teaches wherein the content comprises text to be displayed within a first set of the cells, wherein the content also comprises references to image files stored on the server device, and wherein the image files are to be displayed within a second set of the cells.  (0029, 0034, discloses spreadsheets stored on a server device along with semantic events and 0030, discloses spreadsheet cells may include text and images)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler and Elings to incorporate the teachings of Zia.  Doing so would allow a user to add image files into a graphical user interface allowing the user flexibility in the content of the cells.


Regarding claim 14, Braun, Wyler, Elings and Zia teach the computer-implemented method of claim 13.
 Braun, Wyler and Elings fail to teach wherein generating the graphical user interface comprises retrieving at least some of the image files from the server device and including the at least some of the image files in the graphical user interface.
Zia teaches wherein generating the graphical user interface comprises retrieving at least some of the image files from the server device and including the at least some of the image files in the graphical user interface. (0029, discloses spreadsheets maybe stored on a remote computing device and 0030, discloses a spreadsheet includes images)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler and Elings to incorporate the teachings of Zia.  Doing so would allow a user to add image files into a graphical user interface allowing the user flexibility in the content of the cells.


Regarding claim 15, Braun, Wyler and Elings teach the computer-implemented method of claim 11.
Braun, Wyler and Elings fail to teach wherein generating the graphical user interface comprises aligning, orienting, and distributing at least some of the cells within the arrangement such that the graphical user interface fits within the screen.  
 Zia teaches wherein generating the graphical user interface comprises aligning, orienting, and distributing at least some of the cells within the arrangement such that the graphical user interface fits within the screen.  (0028 and 0064, discloses embedding spreadsheets into other documents and customizing the spreadsheet and Fig. 5, depicts different size cells)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler and Elings to incorporate the teachings of Zia.  Doing so would identify cells to be automatically filled out from external sources to a client device when generating the user interface and fit the interface to the display.

Regarding claim 16, Braun, Wyler and Elings teach the computer-implemented method of claim 11.  
Braun, Wyler and Elings fail to teach wherein the arrangement defines a relative placement of the units of the content on the graphical user interface, and wherein generating the graphical user interface comprises displaying the units of the content in positions on the graphical user interface determined by the relative placement.
Zia teaches wherein the arrangement defines a relative placement of the units of the content on the graphical user interface, and wherein generating the graphical user interface comprises displaying the units of the content in positions on the graphical user interface determined by the relative placement.  (Fig. 14 and 0065, discloses customizable for embeddable spreadsheet) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler and Elings to incorporate the teachings of Zia.  Doing so would allow the graphical user interface and flexibility in generating the user interface.


Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Braun (20150358424) and further in view of Wyler (20120167047) in further view of Engel (20140282055) in further view of Reeves (20130080945) in further view of Lincke (20040223004)

Regarding claim 21, Braun, Wyler, Engel, and Reeves teach the wireless communication device of claim 1.
Braun, Wyler, Engel, and Reeves fail to teach wherein the one or more dimensions of the screen correspond to relative dimensions determined based on the orientation of the wireless communication device.
Lincke teaches wherein the one or more dimensions of the screen correspond to relative dimensions determined based on the orientation of the wireless communication device. (0020, discloses a workspace with different dimensions in portrait and landscape mode) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler, Engel, and Reeves to incorporate the teachings of Lincke.  Doing so would allow the generation of the user interface to be generated based on both a landscape and a portrait mode of a mobile device.

Claims 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Braun (20150358424) and further in view of Wyler (20120167047) in further view of Engel 

Regarding claim 23, Braun, Wyler, Engel, and Reeves teach the wireless communication device of claim 1.  
Braun, Wyler, Engel, and Reeves fail to teach wherein rescaling the first cell comprises extending the first cell; and wherein rescaling the second cell comprises extending the second cell based on the extended first cell.
Taylor teaches wherein rescaling the first cell comprises extending the first cell; and wherein rescaling the second cell comprises extending the second cell based on the extended first cell. (Fig. 10 and 0094, discloses expanding/contracting a region and a zone and 0019 and Fig. 2 depict the regions (first cell) containing the zones (second cell) and Fig. 3 and 0083, discloses a contract, an expand associated with a root data object and inherited by the descendant data objects and 0026, discloses a relative re-sizing of region cells or zone cells.  The examiner interprets a contract or expand of a region cell will result in a relative adjustment of a zone cell)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Braun, Wyler, Engel, and Reeves to incorporate the teachings of Taylor.  Doing so would allow the use of compound objects or multiple values in a cell resulting in smaller and less complex table which results in a more efficient manner of retrieving data within the cells allowing the content to be displayed quickly to the user and allow the user to adjust the display of the first and second cell by only adjusting the first cell.



Response to Arguments

Applicant’s arguments, see Remarks, filed 7/28/2021, with respect to the rejection(s) of claim(s) 1, 11, and 20 under Braun, Wyler, and Engel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Braun (20150358424) and further in view of Wyler (20120167047) in further view of Engel (20140282055) in further view of Reeves (20130080945) regarding claims 1 and 20.  Claim 11 is rejected in view of Braun in further view of Wyler in further view of Elings. See detailed rejection above. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 5712723644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN GOLDEN/
Examiner, Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144